DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US20180143934) in view of Liu et al (US20170293333) hereinafter Liu.




 a multiplexer, connected to the USB type-C port (Fig. 5, and mux 307D, para. 0026) ; 
and Li does not explicitly disclose a power transmission controller, connected to the multiplexer.
Liu teaches a power transmission controller, connected to the multiplexer (Fig. 3 with PD coupled to switch such as 306, (para. 0031); a transmission controller, connected to the multiplexers of the USB type-C connection units, for controlling the data transmission (Fig. 3, and data path defined, para. 0031); and a main controller, connected to the power transmission controllers of the USB type-C connection units transmission, for performing a power distribution according to a charging demand information obtained from the power transmission controllers (Fig. 3, where processor 302 determines system operation along with power elements (para. 0031).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the powering capability of Liu in the system of Li to support the various device power needs, (para. 0009).
As to claim 2, Liu discloses the USB expanding device further comprising a power converter, the power converter is connected to the main controller and the USB type-C ports, wherein the main controller informs the power converter to perform the power distribution according to the charging demand information, to supply the power to the 
 As to claim 3, Liu discloses the USB expanding device, wherein the power converter is a DC-DC (direct current to direct current) converter (Fig. 2, and para. 0024). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the powering capability of Liu in the system of Li to support the various device power needs, (para. 0009).
As to claims 4, and 9, Liu discloses The USB expanding device, further comprising a charging connection unit, connected to the DC-DC converter to provide a DC power to the DC-DC converter. (Fig. 2, and para. 0024). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the powering capability of Liu in the system of Li to support the various device power needs, (para. 0009).
As to claim 5, Liu discloses The USB expanding device, wherein the charging connection unit is the USB type-C connection unit (Fig. 1, and para. 0023). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the powering capability of Liu in the system of Li to support the various device power needs, (para. 0009).

As to claim 8, Liu discloses The USB expanding device, wherein, when the switching element is conducted, the power transmission controllers communicate with each other through the main controller to choose a charging protocol between the external devices, and the power transmission controllers perform the power transmission according to the charging protocol (Fig. 3, where the host controller 302 performs said function (para. 0031). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the powering capability of Liu in the system of Li to support the various device power needs, (para. 0009).
As to claim 10, Liu discloses  the USB expanding device, wherein, the external devices perform a data transmission or an image transmission through a data transmission channel established by the USB type-C ports, the multiplexers, and the transmission controller when the external devices perform the power transmission through the power transmission channel established by the USB type-C ports and the switching element .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li/Liu as applied to claim2 above, and further in view of Khamersa et al (US10554140) hereinafter Khamersa.
As to claim 6, Li/Liu does not disclose the USB expanding device, wherein the power converter is an AC-DC (alternating current-direct current) converter, for receiving an external AC power and converting the external AC power into a DC power.
Khamersa teaches the USB expanding device, wherein the power converter is an AC-DC (alternating current-direct current) converter, for receiving an external AC power and converting the external AC power into a DC power (Fig. 2a, COL. 4, lines 20-45). ). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the powering capability of Khamersa in the system of Li/Liu to support the various device power needs including AC sources (COL. 2, lines 59-67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20180143934) that teaches a USB hub that manages output port power.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625.  The examiner can normally be reached on 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184